DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 104409446 A; hereinafter Guo, using attached Google translation).
Regarding claim 1, Guo teaches an anti-electromagnetic interference radio frequency module (see the entire document, specifically Fig. 5; Abstract and rest of document, and as cited below), comprising: 

    PNG
    media_image1.png
    519
    656
    media_image1.png
    Greyscale

a radio frequency module body (10; Fig. 5; see Abstract; see Claim 1, see Page 3), 
wherein an electrical connection area (see Fig. 5; see Page 3) and a grounding area (60; Fig. 5; see Page 3) are arranged inside the radio frequency module body, a metal thin film structure (50; Fig. 5; see Page 3) is attached to an upper surface and side surfaces of the radio frequency module body (10; Fig. 5; see Abstract; see Claim 1, see Page 3), and is connected to the grounding area (60; Fig. 5; see Page 3) to form an anti-electromagnetic interference shielding layer structure integrated with the radio frequency module (Fig. 5; see Page 3).  
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Guo teaches the claimed structure, as detailed above. Thus, Guo teaches all of the structural elements of the claimed product, and when the 
Regarding claim 2, Guo teaches all of the features of claim 1. 
Guo further teaches wherein a cross section of a first conductive material (20; Fig. 5; see Page 3) is exposed from one or a plurality of side surfaces of the radio frequency module body (10; Fig. 5; see Abstract; see Claim 1, see Page 3), an end surface of the first conductive material (20; Fig. 5; see Page 3) is connected with the metal thin film structure (50; Fig. 5; see Page 3), and an opposite end of the cross section of the first conductive material (20; Fig. 5; see Page 3) is connected with the grounding area (60; Fig. 5; see Page 3), so that the metal thin film structure (50; Fig. 5; see Page 3) is connected to the grounding area (60; Fig. 5; see Page 3) to form the anti-electromagnetic interference shielding layer structure of the radio frequency module body (10; Fig. 5; see Abstract; see Claim 1, see Page 3).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Guo teaches the claimed structure, as detailed above. Thus, Guo teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 3, Guo teaches all of the features of claim 1. 
Guo further teaches wherein the radio frequency module body (10; Fig. 5; see Abstract; see Claim 1, see Page 3) comprises a base plate (Substrate; see Fig. 5; see Abstract; see page 2, see Page 3), wherein the electrical connection area (see Fig. 5; see Page 3) and the grounding area (60; Fig. 5; see Page 3) are arranged on the base plate (Substrate; see Fig. 5; see Abstract; see page 2, see Page 3), the electrical connection area (see Fig. 5; see Page 3) is provided with a single-chip radio frequency module or a multi-chip radio frequency module (see Fig. 5; see Abstract; see Page 3), the single-chip radio frequency module or the multi-chip radio frequency module and a corresponding first conductive material (20; Fig. 5; see Page 3) and a second conductive material (20; Fig. 5; see Page 3) are covered inside an epoxy resin filling material (40; Fig. 5; see Page 3)  to form an inseparable integral sealing structure (see Fig. 5; see Page 3).
Regarding claim 4, Guo teaches all of the features of claim 3. 
Guo further teaches wherein 3the base plate (Substrate; see Fig. 5; see Abstract; see page 2, see Page 3) comprises but is not limited to any one of a single-layer circuit board, a single-layer circuit framework, a multilayer integrated circuit board and a multilayer integrated circuit framework (Substrate; see Fig. 5; see Abstract; see page 2, see Page 3).  
Regarding claim 5, Guo teaches all of the features of claim 3. 
Guo further teaches wherein the multi-chip radio frequency module (see Fig. 5; see Abstract; see Page 3) consists of a plurality of functional chips and a component, the single-chip radio frequency module consists of a single functional chip (see Fig. 5; see Abstract; see Page 3) or a single functional chip and a component, and the 
Regarding claim 6, Guo teaches all of the features of claim 3. 
Guo further teaches wherein the first conductive material (20; Fig. 5; see Page 3), the second conductive material (20; Fig. 5; see Page 3) and the metal thin film structure (50; Fig. 5; see Page 3) are metal materials with single conduction characteristics or alloy materials with conduction characteristics obtained by mixing various metal materials, and the first conductive material (20; see Fig. 5; see Page 3) and the second conductive material (20; see Fig. 5; see Page 3) are in line shapes or strip shapes.  
Allowable Subject Matter
2.	Claim 7 as written has allowable subject matter. Dependent Claims 8-13 are allowable due to their dependency on Claim 7.
The following is an examiner’s statement of reasons for allowance: 
a search of the prior art fails to disclose or reasonably suggest the limitations of claim 7, including 
Step S1, preparing a base plate, and dividing different areas on the base plate; Step S2, arranging each composition part of a radio frequency module in an electrical connection area of the base plate; Step S3, electrically connecting a corresponding chip to the base plate and corresponding routing areas in a grounding area and a cutting route area by using conductive materials; Step S4, filling and covering a molding compound to each space corner of a radio frequency module body so that each composition part of the radio frequency module and the conductive materials are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898